Title: To Alexander Hamilton from Lieutenant Colonel John Laurens, 18 December 1779
From: Laurens, John
To: Hamilton, Alexander



Mr Mitchel’s office Philadelphia18th Decem 1779.
My dear Hamilton.

On my arrival in town I was informed by the president, that Congress had suspended the business of appointing a Secretary to their Minister plenipotentiary at Versailles until my return, in hopes that I might still be prevailed upon to accept the office. I replied that I thought my letter upon the subject sufficiently explicit and assured him of my sincere desire to be excused from serving in that capacity at the present juncture of our affairs. He urged the unanimity of the choice with respect to me, the difficulty of uniting the suffrages of all parties in case of a new nomination, and the advantages of this union. Several Delegates of Congress declared to me the embarrassment of Congress since I had declined. One in particular suggested to me his apprehension of interest being made for a late delegate of N. York, who is candidate for the office, and to whom the world in general allows greater credit for his abilities than his integrity, and said he was determined to oppose him with all his influence. When I quitted town the 16th. these matters crowded into my mind. I fell into a train of serious Reflexion and self examination; endeavored to investigate whether I had acted consonantly to the χαλου χαι αγαθου, and fulfilled the duties of a good citizen in this transaction; in fine, I agitated the grand question whether a citizen has a right to decline any office to which his countrymen appoint him, upon what that right is founded, and whether it existed in my case. After undergoing the severest conflict that ever I experienced—sometimes reproaching sometimes justifying myself—pursuing my journey or turning retrograde—as the arguments on one side or the other appeared to prevail—I determined that I had been deficient in the duties of a good citizen. I returned to Philadelphia, communicated my sentiments to ⟨the⟩ president and two other mem⟨bers and⟩ declared to them, that I thought it incumbent on me in the first place to recommend a person equally qualified in point of integrity—and much better in point of ability—that if unhappily they could not agree upon Col. Hamilton and that I was absolutely necessary to exclude a dangerous person or to prevent pernicious delays, I shd. think it my duty to obey the orders of Congress. The persons now in nomination are Col. Hamilton, Mr. Lovell, Mr. G. Morris, Major Stewart. I am sorry that you are not better known to Congress; great stress is laid upon the probity and patriotism of the person to be employed in this commission. I have given my testimony of you in this and the other equally essential points.
I am sorry to inform you that the No Carolina brigade had not quitted Elk the 16th. having been detained by the ice.
I am sorry to write you just as I am on the wing. Be so good as to thank Tilghman for his letter; inform him from Mr. Mitchell that his habiliments are making. My Love as usual.
Adieu.
John Laurens

